Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention relates to a time-series-data feature extraction apparatus and method.  Prior art of record – closest reference – Lei et al. – US 2018/0211182, taking individually or collectively, fails to fairly teach such an apparatus and method, as claimed as a whole, including
“A time-series-data feature extraction device comprising:
a training data receiving unit that receives an unevenly spaced time- series data group for training;
a model design receiving unit that receives an input time-series data length, an observation minimum interval, and a feature extraction size;
a data processing unit that processes the received unevenly spaced time-series-data group into an evenly spaced time-series-data group and an omission information group based on the received input time-series data length and the received minimum observation interval, the evenly spaced time-series-data group including omissions, and the omission information group indicating presence or absence of omissions;
a model learning unit that learns a weight vector of each layer of a model with a difference being taken as an error, and stores the weight vector as a model parameter in a storage unit, the model being a model of a neural network including an input layer, an output layer, and an intermediate layer, a matrix obtained by combining the evenly spaced time-series-data group including omissions and the omission information group indicating presence or absence of omissions being input to the input layer, a matrix of an evenly spaced time-series-data group of an input time-series data
length being output from the output layer, the received feature extraction size being the intermediate layer, and the difference being a difference between an element not missing in a matrix of the evenly spaced time-series-data group including omissions and an element of an output result of the output layer; and
a feature extraction unit that receives time-series data of a feature extraction target, calculates a value of the intermediate layer of the model with use of the model parameter stored in the storage unit by inputting the received time-series data of the feature extraction target into the model, and outputs the calculated value of the intermediate layer as a feature that represents temporal changes in data” in independent claim 1 and similarly in corresponding independent claims 3, 4 (claim 2 depend therefrom).  Thus, claims 1-4 are allowed over prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. – US 2018/0068224
Cooper et al. – 2005/0123053
Kurasawa et al. – 2022/0129734
Grehant – US 11,308,423
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633